DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 9 June 2021.
Claims 3-4 are cancelled.
Claims 6-7, 9-14, and 16-17 are original.
Claims 1-2, 5, 8, and 15 are currently amended.
Claims 1-2 and 5-17 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Regarding claim 1, the claim recites “the off-axis hybrid surface optical system” a various places throughout the claim. There is insufficient antecedent basis for this limitation in the claim. These are a reference to “a hybrid surface optical system” found in the preamble.  It is recommended to recite “an off-axis hybrid surface optical system” in the preamble to overcome this objection. 
Examiner’s note on claim 1: It is recommended to recite “an off-axis hybrid surface optical system” in the preamble and make the later references to this system “the off-axis hybrid surface optical system” since, as described in the specification at [0004] and [0087], the method is “calculated directly in an off-axis state” in order to realize the advantage that “an error produced during a process from the coaxial system transformed into the off-axis system can be avoided, thus, a deviation between the off-axis hybrid surface optical system obtained by the above method and an ideal optical system is small”. The specification does not make reference to coaxial systems other than with reference to conventional methods; and the embodiments of the invention described are for “off-axis” hybrid systems, see for example, figs 5, 7, 8, and 10. Claim 1 was amended at step (S1) to remove “off-axis” from “the off-axis hybrid surface optical system” but the remaining occurrences were not changed. It is recommended to change the preamble (as noted above) and revert the change made to step (S1), i.e. restore the “off-axis” descriptor in step (S1).

Regarding claim 5, the claim recites “the feature ray where the intersection point Om is located on” at line 18-19 on page 41. There is insufficient antecedent basis for this limitation in the claim. Using “a feature ray where the intersection point Om is located on” is recommended.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 1, claim 1 recites “repeating steps from step (S3a) to step (S3c)”; however, there is no step (S3c). For the purposes of further examination, it is assumed that “repeating steps from step (S3a) to step (S3b)” is recited.

Regarding claims 2-17, the claim inherit the deficiencies of claim 1 without resolving them and are rejected under the same reasoning.

Further regarding claim 8, the claim recites “the first feature data point” at line 14 of page 42; however, claim 1 from which claim 8 depends includes multiple “first feature data points” and it is not clear as to which of these “first feature data points” of claim 1 is the “first feature data point” of claim 8. Since the remainder of claim 8 appears to reference a system of equations based on the plurality of points and each of the plurality are treated arbitrarily (i.e. the index is arbitrary in that the actions taken are not dependent upon the index itself), the phrase “a first feature data point” is recommended. For the purposes of further examination, “a first feature data point” is assumed.
Examiner’s note on claim 8: See also the response to arguments section herein below for an alternative suggestion in view of Applicant’s concern with this recommendation [referring to the concern expressed at page 13, ¶3, of remarks filed 9 June 2021].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a “method … comprising: [steps]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes [see MPEP 2106.03].
Step 2A – prong one:
The claim recites the following:
step (S1)
establishing a first initial system, wherein the first initial system comprises a plurality of initial surfaces, and each of the plurality of initial surfaces corresponds to a surface of the hybrid surface optical system; and selecting a plurality of feature rays Ri (i=1, 2... K) from different fields and different aperture positions (a mental concept that may be carried out with or without physical aid, e.g. choosing the system to be analyzed) [see MPEP 2106.04(a)(2) III]
step (S2)
step (S2a), defining a spherical surface of the off-axis hybrid surface optical system to be calculated as a spherical surface "a" (a mathematical concept, a formula for computing a surface see “calculating” and “fitting” steps which follow, see claim 8 for a spherical surface equation) [see MPEP 2106.04(a)(2) I]
calculating a plurality of first feature data points (P1, P2,... Pm) point by point, wherein m is less than K, and the plurality of first feature data points (P1, P2,... Pm) are m first intersection points of the spherical surface "a" and m of the plurality of feature rays Ri (i=1, 2... K) (a mathematical concept, calculating intersection between rays and surface to define points – see claim 2 for a mathematical calculation of feature points) [see MPEP 2106.04(a)(2) I]
surface fitting the plurality of first feature data points (P1, P2,...Pm) to obtain an initial spherical surface Am (a mathematical concept, a least squares calculation to define the surface, see [0035], see claim 8 for a surface fitting mathematical process) [see MPEP 2106.04(a)(2) I]
step (S2b), calculating a (m+1)th first feature data point Pm+1 based on the initial spherical surface Am (a mathematical concept, calculating intersection between ray and surface to define a point – see claim 5 for a mathematical calculation of another feature point) [see MPEP 2106.04(a)(2) I]
wherein a global coordinate system is defined by a primary mirror location, a beam propagation direction is defined as a Z-axis, and a plane [a mathematical concept, defining a coordinate system by origin and axis normal to a plane] [see MPEP 2106.04(a)(2) I]
a tangent plane Tm at the first feature data point Pm is calculated, the tangent plane Tm intersects with the initial spherical surface Am at an intersection line Lm; and in the global coordinate system, a first feature data point located on the intersection line Lm whose x coordinate is the same as an x coordinate of the first feature data point Pm, is defined as the intermediate point Gm [a mathematical concept, defining a point by line intersection with a plane” [see MPEP 2106.04(a)(2) I]
surface fitting the (m+1) first feature data points (P1, P2,...Pm, Pm+1) to obtain a spherical surface Am+1 (a mathematical concept, a least squares calculation to define a surface Am+1 using the intermediate point Gm, see [0035], see claim 8 for a surface fitting mathematical process) [see MPEP 2106.04(a)(2) I]
step (S2c), repeating steps from step (S2a) to (S2b) until a Kth first feature data point PK is obtained (a mathematical concept, repeating the previous mathematical concepts)
surface fitting the first feature data points (P1, P2,...PK) to obtain a spherical surface AK, wherein the spherical surface AK
step (S2d), repeating steps from step (S2a) to (S2c) until all spherical surfaces of the off-axis hybrid surface optical system are obtained, and a spherical surface optical system is obtained (a mathematical concept, repeating the previous mathematical concepts) [see MPEP 2106.04(a)(2) I]
step (S3)
step (S3A), defining an aspheric surface of the off-axis hybrid optical system to be calculated as an aspheric surface "b", the spherical surface optical system being a second initial system (a mathematical concept, a formula for computing a surface see “calculating” and “fitting” steps which follow) [see MPEP 2106.04(a)(2) I]
calculating a plurality of second feature data points (P'1, P'2,...P'K), wherein the plurality of second feature data points (P'1, P'2,...P'K) are K second intersection points of the spherical surface "a" and the plurality of feature rays Ri (i=1, 2... K) (a mathematical concept, calculating intersection between rays and surface to define points) [see MPEP 2106.04(a)(2) I]
step (S3b), surface fitting the plurality of second feature data points (P'1, P'2,... P'K) to obtain the aspheric surface "b" (a mathematical concept, a least squares calculation to define a surface, see [0046]) [see MPEP 2106.04(a)(2) I]
repeating steps from step (S3a) to step (S3b) [assuming step (S3b), see rejections under 35 USC §112(b) herein above] until all aspheric surfaces of the off-axis hybrid surface optical system are obtained, and a first 
step (S4)
step (S4a), defining a freeform surface of the off-axis hybrid optical system as a freeform surface "c", the first hybrid surface optical system being a third initial system (a mathematical concept, a formula for computing a surface see “calculating” and “fitting” steps which follow) [see MPEP 2106.04(a)(2) I]
calculating a plurality of third feature data points (P"1, P"2,.. .P"K), wherein the plurality of third feature data points (P"1, P"2,. . . P"K) are K third intersection points of the aspheric surface "b" and the plurality of feature rays Ri (i=1, 2...K) (a mathematical concept, calculating intersection between rays and surface to define points) [see MPEP 2106.04(a)(2) I]
step (S4b), surface fitting the plurality of third feature data points (P"1, P"2, … P"K) to obtain the freeform surface "c" (a mathematical concept, a least squares calculation to define a surface, see [0035] and claim 15) [see MPEP 2106.04(a)(2) I]
repeating steps from step (S4a) to step (S4b) until all freeform surfaces of the off-axis hybrid surface optical system are obtained (a mathematical concept, repeating the previous mathematical concepts) [see MPEP 2106.04(a)(2) I]

Step 2A – prong two:
The claim also recites “for making a hybrid surface optical system”; however, this only generally links the judicial exception to a field of use which does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception [see MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim also recites “keeping the plurality of initial surfaces unchanged” at step (S2), “keeping all spherical surfaces of the spheric optical system unchanged” at step (S3), and “keeping all aspheric surfaces of the first hybrid surface optical system unchanged” at step (S4); however, this requires no further action (i.e. a requirement that is met passively) and accordingly does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception [see MPEP 2106.04(d)].
The claim also recites “step (S5), making a hybrid surface optical system comprising a primary mirror, a secondary mirror and a tertiary mirror based on the spherical surfaces obtained in step (S2), the aspheric surfaces obtained in step (S3) and the freeform surfaces obtained in step (S4)”; however, this amounts to mere instruction to apply the exception, i.e. no particular manner of making is described and the making is only nominally related to the design (that is, “based on” the design which is merely using the design in the context of “making”) [see MPEP 2106.04(d) and MPEP 2106.05(f)]. This is also insignificant extra-solution activity in the form of insignificant application, i.e. having design the system then make it [see MPEP 2106.04(d) and MPEP 2106.05(g), for example, analogous to “Cutting hair after first determining the hair style” or “Printing … generated menus”]. 

Step 2B:
As noted for step 2A – prong two, the judicial exception is generally linked to a field of use; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As for step 2A – prong two, there is a qualification which requires no action (i.e. the “keeping”); however, this does not amount to significantly more than the judicial exception itself since it merely specifies that no further action is taken.
As for step 2A – prong two, there is mere instruction to apply the judicial exception; however, this does not amount to significantly more than the judicial exception itself since it merely specifies that no further action is taken.
As for step 2A – prong two, there is insignificant extra-solution activity in the form of insignificant application (“making”); however, the “making” of optical systems including freeform optical surfaces is well-understood, routine, and conventional activity as evidenced by Yang (Yang 2017, a copy of this disclosure accompanies this action) at P1:¶2 – “In recent years, developments in advanced manufacturing technologies have resulted in freeform surfaces being successfully applied to many imaging fields3,4, such as unobscured off-axis reflective systems design5–9, head-mounted-displays10–15, freeform microlens arrays16, and panoramic optical systems17”. The references 3-17 cited by Yang having publication dates spanning the period from years 2009-2016 [see Yang at page 10]. Accordingly the evidence suggests that this insignificant 
Considering the claim as a whole, there is the judicial exception generally linked to a field of use a qualification that requires no action (i.e. the “keeping”), and instruction to apply it and/or well-understood, routine, and conventional insignificant extra-solution activity. Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significant more than the judicial exception itself.

Claim 2:
Claim 2 clarifies the “calculating the plurality of first feature data points (P1, P2,...Pm)” as “comprises: 
Step (a): defining the first intersection point of a first feature ray R1 and the spherical surface "a" as a first feature data point P1; [a mathematical concept, calculating intersection between ray and surface to define a point]
Step (b): an ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1) has been obtained, a unit normal vector             
                
                    
                        
                            
                                N
                            
                            →
                        
                    
                    
                        i
                    
                
            
         at the ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1) is calculated based on a vector form of Snell's Law [a mathematical concept, calculating a vector by Snell’s Law]; 
Step (c): making a first tangent plane through the ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1); and (m-i) fourth intersection points are obtained by the first tangent plane intersects with remaining (m-i) feature rays; a fourth intersection point Qi+1, which is nearest to the ith (1≤i≤m-1) feature data point Pi (1≤i≤m-1), is fixed; and a feature ray corresponding to the fourth intersection point Qi+1 is defined as Ri+1 a shortest distance between the fourth intersection point Qi+1 and the ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1) is defined as di [a mathematical concept, calculating a tangent plane and intersection points to define a nearest point and distance]; 
Step (d): making a second tangent plane at each of the (i-1) first feature data points that are obtained before the ith first feature data point Pi (1≤i≤m-1) respectively; thus, (i-1) second tangent planes are obtained, and (i-1) fifth intersection points are obtained by the (i-1) second tangent planes intersecting with a feature ray Ri+1; in each of the (i-1) second tangent planes, each of the fifth intersection points and its corresponding feature data point form an intersection pair the intersection pair, which has the shortest distance between a fifth intersection point and its corresponding feature data point, is fixed; and the fifth intersection point and the shortest distance is defined as Q'i+1 and d'i; respectively [a mathematical concept, calculating a tangent plane and intersection points to define a pair of points and a distance];
Step (e): comparing di and d'i, if di≤d'i, Qi+1 is taken as the next first feature data point Pi+1 (1≤i≤m-1); otherwise, Q'i+1 is taken as the next first feature data point Pi+1 (1≤i≤m-1) [a mathematical concept, defining a point by conditional function]; and 
Step (f): repeating steps from step (b) to step (e), until the plurality of first feature data points Pi (i=1, 2...m) are all calculated [a mathematical concept, repeating the calculation to determine all points].
These limitations are the clarification of mathematical concepts with further mathematical concepts. Accordingly, the reasoning for claim 1 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 5:
Claim 5 clarifies “calculating a (m+1)th first feature data point P1” as  “comprises: 
m+1 corresponding to the (m+1)th first feature data point Pm+1, wherein the feature ray Rm+1 is nearest to the intermediate point Gm in remaining K-m characteristic rays [a mathematical concept, calculating the shortest distance (nearest)]; 
finding a first feature data point closest to the first feature data point Pm+1 from the plurality of first feature data points(P1, P2,...Pm,) [a mathematical concept, calculating the shortest distance (nearest)]; and 
calculating a sixth intersection point between the feature ray Rm+1 and a tangent plane of the first feature data point closest to the first feature data point Pm+1 wherein the intersection point is the (m+l )th first feature data point Pm+1 [a mathematical concept, calculating a line/plane intersection to define a point]”.
Accordingly, the reasoning for claim 4 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 6:
Claim 6 clarifies “finding the feature ray Rm+1 corresponding to the (m+1)th feature data point Pm+1” as “comprises: 
a normal vector nm and a tangent plane of the intermediate point Gm at the initial spherical surface Am are obtained according to an spherical surface expression [a mathematical concept, defining a vector by spherical expression]; 
(K-m) intersection points are obtained by a tangent plane of the intermediate point Gm intersecting with remaining (K-m) feature rays; an intersection point Om, which is nearest to the intermediate point Gm is fixed from the (K-m) intersection points; and the feature ray where the m is located on is the feature ray Rm+1” [a mathematical concept, defining a point by intersection of ray and surface]
Accordingly, the reasoning for claim 5 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 7:
Claim 7 clarifies “calculating the sixth intersection point between the feature ray Rm+1 and the tangent plane of the feature data point closest to the first feature data point Pm+1” as “comprises: 
m intersection points Oi (1≤i≤m )are obtained by the feature ray Rm+1 intersects with each of the tangent planes of the first feature data points (P1, P2... Pm) [a mathematical concept, defining points by intersection by ray and planes], and 
an intersection point G'm is obtained by the feature ray Rm+1 intersects with the intermediate point Gm [a mathematical concept, defining a point by intersection by ray and point]; 
the plurality of first feature data points (P1, P2...Pm) and the intermediate point Gm are defined as "F", and the m intersection points Oi ( 1<ism ) and the intersection point G',m are defined as "F'" [a mathematical concept, defining F and F’ as sets of points]; and 
a pair of (F-F') which has shortest distance is fixed from (P1, P2...Pm)-Oi and G'm-Gm, F is closest to the first feature data point Pm+1, and F' is the (m+1)th first feature data point Pm+1 [a mathematical concept, defining a point by shortest distance calculation]”.
Accordingly, the reasoning for claim 5 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 8:
Claim 8 clarifies “obtaining the initial spherical surface Am” as  “comprises: 
Step(S21): defining a coordinate of the first feature data point as (xi, yi, zi), a normal vector corresponding to (xi, yi, z1) as (ui, vi, -1), a sphere center as (A, B, C) and a radius as r, an equation of the spherical surface Am is expressed by a first equation:

    PNG
    media_image1.png
    45
    322
    media_image1.png
    Greyscale
 [a mathematical concept, defining an sphere relation and associated variables]
Step(S22): calculating a derivation of the first equation for x and y, to obtain a second expression of a normal vector ui in an x-axis direction and a third expression of a normal vector vi in a y-axis direction, wherein the second expression is 
    PNG
    media_image2.png
    84
    309
    media_image2.png
    Greyscale
, and the third expression is 
    PNG
    media_image3.png
    77
    300
    media_image3.png
    Greyscale
 [a mathematical concept, expressing the spherical relation in terms of normal vectors];
Step(S23): rewriting the first expression, the second expression and the third expression into a matrix form, to obtain a fourth expression , a fifth expression, and a sixth expression, wherein the fourth expression is 
    PNG
    media_image4.png
    111
    675
    media_image4.png
    Greyscale
, the fifth expression is 
    PNG
    media_image5.png
    112
    538
    media_image5.png
    Greyscale
, and the sixth expression is 
    PNG
    media_image6.png
    122
    538
    media_image6.png
    Greyscale
 [a mathematical concept, expressing the spherical relations in terms of a system of equations]; and

Step(S24): obtaining the sphere center (A, B, C) by the fourth expression + ω × the fifth expression + ω × the sixth expression, and obtaining the radius r by the first expression + ω × the second expression + ω × the third expression, wherein ω is a weight of a normal error [a mathematical concept, solving the system of equations, e.g. least squares calculation]”.
Accordingly, the reasoning for claim 1 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 9:
[a mathematical concept, calculating a sphere by multiply the radius, see claim 10]”.
Accordingly, the reasoning for claim 1 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 10:
The claim clarifies “wherein ra'=εa×ra, εa=0.5~1.5, ra is the first radius of each of the spherical surfaces of the off-axis hybrid surface optical system, and ra' is a second radius of each of the new spherical surface [a mathematical concept, calculating a sphere by multiply the radius]”.
Accordingly, the reasoning for claim 9 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 11:
The claim recites “wherein both a coordinate error and a normal error during the surface fitting the plurality of second feature data points (P'1, P'2,...P'K) are considered [a mental concept, choosing criteria by which to perform the mathematical analysis]”.
Accordingly, the reasoning for claim 1 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 12:
1, P'2, ... P'K) is obtained based on an object-image relationship, and the coordinates and normal of the plurality of second feature data points (P'1, P'2,... P'K) are surface fitted [a mathematical concept, calculating a normal vector [e.g. Snell’s Law, see claim 2 step B] and calculating a surface [e.g. least square calculation, see [0046]]”.
Accordingly, the reasoning for claim 12 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 13:
The claim recites “wherein both a coordinate error and a normal error during the surface fitting the plurality of third feature data points (P"1, P"2,.. .P"K) are considered [a mental concept, choosing criteria by which to perform the mathematical analysis]”.
Accordingly, the reasoning for claim 1 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 14:
The claim recites “wherein a unit normal vector of each of the plurality of third feature data points (P"1, P"2, ... P"K) is obtained based on an object-image relationship, and the coordinates and normal of the plurality of third feature data points (P'1, P'2,... P'K) are surface fitted [a mathematical concept, calculating a normal vector [e.g. Snell’s Law, see claim 2 step B] and calculating a surface [e.g. least square calculation, see [0034] and claim 15]”.
Accordingly, the reasoning for claim 13 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 15:
The claim clarifies “surface fitting the plurality of third feature data points (P"1, P"2,…P"K)” as “comprises: 
step (S41), surface fitting the plurality of third feature data points to a sphere in the global coordinate system [a mathematical concept, calculating a surface [e.g. least square calculation, see [0034]]; and 
obtaining a curvature c of the sphere and a curvature center (xc, yc, zC) corresponding to the curvature c of the sphere [a mathematical concept, calculating curvature and a center of curvature]; 
step (S42), defining a feature data point (x0, y0, z0) corresponding to a chief ray of a central field angle among an entire field-of-view as a vertex of the sphere [a mathematical concept, defining vertex by a point/ray relationship], 
defining a local coordinate system by the vertex of the sphere as origin and a line passing through the curvature center and the vertex of the sphere as a Z-axis [a mathematical concept, defining a coordinate system by origin and axis]; 
step (S43), transforming a plurality of coordinates (xi, yi, zi) and plurality of normal vector (αi, βi, γi), of the plurality of third feature data points in the global coordinate system, into plurality of coordinates (x'i, y'i, z'i) and plurality of normal vector (α'i, β'i, γ'i), of the plurality of third feature data points in the local coordinate system [a mathematical concept, relating points and vectors by a coordinate system transformation, see also claims 16 and 17]; 
step (S44), surface fitting the plurality of third feature data points into a conic surface in the local coordinate system, based on the plurality of coordinates (x'i, y'i, z'i) and the curvature c [a mathematical concept, calculating a surface (e.g. least squares, see [0046]) and a constant]; and 
step (S45), removing the plurality of coordinates and the plurality of normal vector of the plurality of third feature data points Pi (i=1, 2 ... K), on the conic surface in the local coordinate system, from the plurality of coordinates (x'i, y'i, z'i) and the plurality of normal vector (α'i, (β’i, γ'i), to obtain a plurality of residual coordinates and a plurality of residual normal vector [a mathematical concept, defining a set of vectors and coordinates]; and 
surface fitting the plurality of residual coordinates and the plurality of residual normal vector to obtain a freeform surface [a mathematical concept, calculating a surface (e.g. least squares, see [0046])]; 
an equation of the freeform surface "c" is obtained by adding an conic surface equation and an freeform surface equation [a mathematical concept, defining an equation as the sum of terms of two other equations]”.
Accordingly, the reasoning for claim 3 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 16:
16. The method as claimed in claim 15, wherein a relationship between the plurality of coordinates (x'i, y'i, z'i) and the plurality of coordinates (xi, yi, zi) of the plurality of third feature 
    PNG
    media_image7.png
    130
    359
    media_image7.png
    Greyscale
[a mathematical concept, relating points by coordinate transformation].
Accordingly, the reasoning for claim 15 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 17:
17. The method as claimed in claim 15, wherein a relationship between the plurality of normal vector (α'i, β'i, γ'i) and the plurality of normal vector (αi, βi, γi) of the plurality of third feature data points is 
    PNG
    media_image8.png
    130
    230
    media_image8.png
    Greyscale
[a mathematical concept, relating vectors by coordinate transformation].
Accordingly, the reasoning for claim 15 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.


Response to Arguments
Specification
Applicant (¶2):

Examiner’s response:
The objection is withdrawn in view of the amendment to the specification.

Drawings
Applicant (¶2):
In response, Applicant has amended figure 5 to comply with 37 CFR l.84(p)(3).
Examiner’s response:
The objection is withdrawn in view of the amendment to the drawings.

Claim Objections
Applicant (¶2):
In response, Applicant has amended claims 1-2, 4-5, 8 to correct informalities of these claims. As such, claim objections on these claims should be withdrawn.
Examiner’s response:
The objections to claims 2, 4, and 8 are withdrawn; however, objections to claims 1 and 5 remain.
Note, in particular, the objection to claim 1 regarding the descriptor “off-axis”. As noted herein above, the embodiments described in the application appear to be directed to “off-axis” hybrid surface optical systems; and it is recommended that the claims reflect “off-axis” by amending the claim to include the “off-axis” descriptor rather than removing the “off-axis” descriptor from each occurrence.
“Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action. The new Office action may simply reiterate the rejection, objection, or requirement not addressed by the amendment (or otherwise indicate that such rejection, objection, or requirement is no longer applicable).”

Claim Rejections-35 USC § 112
Applicant (¶2):
In response, Applicant has amended claim 1 as suggested by examiner.
Examiner’s response:
The prior rejection of claim 1 under 35 USC §112(b) is withdrawn; however, a new rejection has been made in view of the amendment. In particular, the claim now recites “repeating steps from step (S3a) to step (S3c)”; however, there is no step (S3c). This appears to be the result of a clerical error where “repeating steps from step (S3a) to step (S3b)” is intended.

Applicant (¶4):
1, P2, ... Pm) to obtain obtaining the initial spherical surface Am" in claim 8 can not be amended to "surface fitting a first feature data point to obtain obtaining the initial spherical surface Am" as recommended by examiner. Therefore, Applicant amends "a method for surface fitting the plurality of first feature data points (P1, P2, ... Pm) to obtain the initial spherical surface Am" in claim 8 to "a method for obtaining the initial spherical surface Am".
Examiner’s response:
The examiner respectfully submits that the amendment does not resolve the clarity issue. In particular, “the first feature data point” is a reference to some particular first feature data point; however, as noted in the rejection, there are a plurality of first feature data points and the claim does not establish which of these first feature data points is “the” first feature data point.
Regarding the recommendation and Applicant’s concern that “one of ordinary skill in the art knows that one point can not be a surface fitted to another surface”, please consider that the recommended “a first feature data point” does not preclude the use of multiple data points. This notwithstanding, the examiner notes that the claim may also be amended to read “defining [[a]] coordinates of the first feature data points ”. This may address Applicant’s concern.

Claim Rejections-35 USC § 101
With regard to claims 1-2, and 5-17:
Applicant (P16:¶¶2-3):

Section 3, "Statutory Categories" of the Mini MPEP Summary I. Patentability (35 U.S.C. Sec. 101) states that "[a] process that merely manipulates an abstract idea or performs a purely mathematical algorithm is non-statutory despite the fact that it might inherently have some usefulness. To be statutory, the claimed process must be limited to a practical application of the abstract idea or mathematical algorithm in the technological arts." As discussed above, the method of amended claim 1 is to make the hybrid surface optical system, that is, the mathematical algorithm has limited to a practical application in the technological arts. As such, the claimed steps do not only recite an abstract idea. Nor do they implicate any other judicial exception. Accordingly, the amended claim 1 is not directed to any judicial exception (Step 2A: NO, The Mayo Test). Thus the amended claim 1 is eligible.
Examiner’s response:
“asks does the claim recite additional elements that integrate the judicial exception into a practical application” [MPEP 2106.04 II A 2], where a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.” [MPEP 2106.04(d)].
The newly added limitation of step (S5), as noted in the rejection, amounts to mere instruction to apply the exception, i.e. the claim is directed to a design process which is a judicial exception (see rejection) and the additional step of making the system so designed is merely a follow on activity which may be done for any design process. The “making” is not particularly linked to the design process itself, but rather only requires that it be “based” on the system designed.  The claim scope includes any manner of “making” and the design process itself establishes the context of hybrid surface optical systems with a design of three surfaces, so the making step merely provides for a generic follow up activity imposing no meaningful limit on the judicial exception. In other words, the claimed method including the “making” does not “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception”.
As also noted in the rejection herein above, the “making” may be insignificant application of making a system after having designed the system, i.e. analogous to “[c]utting hair after first determining the hair style” or “[p]rinting … generated menus” [MPEP 2106.05(g)]. Such activity is insignificant extra-solution activity which does not “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception”.

Applicant (P17:¶1):

Examiner’s response:
The examiner respectfully disagrees. As noted in the Examiner’s response herein above, the “making” step may be mere instruction to apply the judicial exception or insignificant extra-solution activity. As also noted in the rejection herein above, the “making” step may be considered well-understood, routine, and conventional activity. As noted in the Examiner’s response herein above, the claim scope includes any manner of making and would include the “advanced manufacturing” technologies which have been used at least from years 2009-2016 [as evidenced by Yang 2017, cited in the rejection herein above]. Finally, as noted in the rejection herein above, the preamble recitation of “for making a hybrid surface optical system” is a general link to a field of use.


Applicant (P18:¶1):
Finally, the Examiner is asked to look to MPEP 2011. 02 I. Section 2011. 02 I states that "[a]ny terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation." In the amended claim 1, the language on "[a] method for making a hybrid surface optical system" can not be ignored.
Examiner’s response:
Please consider, the preamble recites “for making a hybrid surface optical system” which does not appear to limit the context beyond the final step of “making a hybrid surface optical system …”. This notwithstanding, the examiner respectfully submits that, as shown in the rejection above, the preamble language has been considered in the eligibility analysis.

Applicant (P18:¶5):

Examiner’s response:
The examiner notes that the claims, under the assumptions made in view of the clarity issues, are allowable over the prior art; however, clarity issues under 35 USC §112 and eligibility issues under 35 USC §101 remain.

Conclusion
Claims 1-2 and 5-17 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YANG, TONG, GUO-FAN JIN, AND JUN ZHU. "Automated design of freeform imaging systems." Light: Science & Applications 6, no. 10 (2017): e17081-e17081. 10 pages
Discussing a “point by point” optimization process for freeform imaging systems. Includes two example applications to three reflector systems. Also cited as evidence to support that the making of freeform imagining systems is well-understood, routine, and conventional activity.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
	
/R.S.B./Examiner, Art Unit 2128              

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128